Citation Nr: 1203955	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-34 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for a psychiatric disability diagnosed as dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Army from May 1943 to May 1946.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, granted the appellant's claim for an increased disability rating for his psychiatric disability and assigned a 30 percent evaluation, effective from May 31, 2007 (the date of the claim).  The Board remanded the case for additional development in August 2010.  The case has now been returned to the Board for appellate review.

While the case was in remand status, the appellant's disability evaluation for the psychiatric disability was increased from 30 to 50 percent, effective from May 31, 2007.  However, it is presumed that the appellant is seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the rating issue on appeal is as set forth on the title page of this decision.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to combined service-connected disability has been raised by the record, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Since May 2007, the appellant's dysthymia has been manifested by symptoms including social isolation, problems with motivation and energy, occasional panic attacks, difficulty sleeping, depression, some feelings of hopelessness, anxiety and problems with memory and concentration.  

2.  Since September 2007, the appellant's clinical Global Assessment of Functioning (GAF) scores have ranged from 55 to 60.

3.  There is no evidence of record to demonstrate that the appellant has received any treatment for his dysthymia since May 2007, other than a brief period when he took antidepressant medication.

4.  The service-connected dysthymia has been productive of occupational and social impairment with reduced reliability and productivity but not deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.

5.  The appellant's psychiatric disability is not shown to have caused him to experience total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent have not been met for the appellant's psychiatric disability at any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9433 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment." Vazquez-Flores v. Shinseki, 24 Vet.App. 94  (2010) [hereinafter Vazquez-Flores II ] (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)). 

VA provided notice in letters dated in July 2007, July 2008, September 2008, and December 2009.  The claim was subsequently readjudicated, most recently in a November 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.
 
The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Neither the appellant nor his representative has alleged any prejudicial or harmful error in notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA medical treatment records for the appellant have been associated with the claims file and reviewed.  The appellant was afforded VA psychological examinations in September 2007, and September 2010; the claims file also includes an addendum to the September 2010 examination report.  

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history and medical records.  The examinations included a report of the symptoms for the claimed psychiatric disability and demonstrated objective evaluations.

The Board finds that each examination report is sufficiently detailed with recorded history, impact on daily life, and clinical findings.  In addition, it is not shown that either examination was in any way incorrectly prepared or that either VA examiner failed to address the clinical significance of the appellant's claimed condition.  Further, the VA examination reports addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, VA treatment records were obtained for the appellant on remand.  The RO also arranged for an examination as directed by the August 2010 Board remand.  Therefore, substantial compliance has been achieved.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for psychiatric disabilities, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  Therefore no useful purpose would be served in remanding this matter for yet more development; that would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of his disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes VA medical treatment records; the reports of the VA psychological examinations conducted in September 2007, and September 2010; a December 2007 written statement from the appellant's spouse; and various written statements submitted by the appellant and his representative.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The appellant has reported that he regularly experiences depression and a lack of motivation with no energy.  He has reported feeling very tired and fatigued most of the time.  He has described himself as always listless and withdrawn.  In his December 2007 NOD, the appellant wrote that he would often get stuck in speech and thought patterns and that he would get distracted and have trouble finishing tasks that he had started.  He further stated that he had really lost motivation and that his mood was low.  He wrote that he had always been very close with his immediate family but otherwise he did not have any friends.  The appellant stated in his October 2008 VA Form 9 that he experienced severe panic attacks at least once every three months and milder attacks in-between.  He said that these occurred at home and in public.  He also stated that he had a great deal of difficulty with his memory (short term and long term) and that he had often spoken with his VA doctors about his problems with depression.

A December 2007 written statement from the appellant's spouse (now deceased) indicates that the appellant suffered from tiredness that was not normal.  She described the appellant as down in mood and stated that he would go over and over his experiences with close calls during his military service to his family and friends.

The appellant's dysthymia is rated under the General Rating Formula for Mental Disorders; he is currently assigned a 50 percent evaluation, effective from May 31, 2007.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, will be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 51-60 rating indicates moderate difficulty in social, occupational or school functioning.  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).[']"  Between September 2007 and September 2010, the appellant's GAF score ranged from 55 to 60.

The appellant underwent a VA psychological examination in September 2007; the examiner reviewed the appellant's claims file and medical records.  The appellant complained of mild to moderate chronic fatigue.  He also reported experiencing depression and having difficulty motivating himself.  He said that he sometimes felt life wasn't worth living but he denied suicidal ideation, intention and behavior.  On mental status examination, the appellant appeared lethargic and fatigued.  He was oriented times three.  His speech was spontaneous, clear and coherent.  His affect was appropriate and his mood was depressed.  The appellant's thought process was unremarkable.  There were no delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, homicidal thoughts or suicidal thoughts.  The appellant denied panic attacks and episodes of violence.  The examiner described the appellant's impulse control as good and noted that the appellant was able to maintain his personal hygiene and that he had no problems with his activities of daily living.  The examiner stated that the appellant's immediate, recent and remote memory were good.  The examiner administered psychological testing and the results of the Beck Depression Inventory indicated mild depressive symptoms while the results of the Beck Anxiety Inventory were in the non-distressed range.  

The examiner rendered a diagnosis of dysthymia and assigned a GAF score of 60.  The examiner described the appellant as having chronic symptoms of anxiety and depression that were mild to moderate in severity.  The examiner further stated that the appellant did not have total occupational and social impairment due to his dysthymia symptoms and that the appellant did not have deficiencies in judgment, thinking or family relationships.  The examiner opined that the appellant had reduced reliability and productivity due to the service-connected dysthymia disability.

Review of the appellant's VA outpatient treatment records dated between July 2007 and February 2011 reveals a November 2008 treatment note in which the appellant was assessed as having a history of depression and appearing to be depressed on examination with increased stress due to his wife's illness.  The appellant declined a referral to the mental health clinic.  A screening test for depression was suggestive of moderate depression.  The appellant reported a lack of pleasure/interest, feeling down, depressed and helpless nearly every day as well as sleep problems and feeling tired nearly every day.  He reported having trouble concentrating more than one-half of his days.  He denied feeling hopeless about the present or future and he said he did not have any thoughts of harming himself.  The appellant reported that prior to his wife's cancer diagnosis, he had been able to work doing odd jobs to make some money.  

An August 2009 nursing procedure note indicates that the appellant had no psychological deficits; he had a normal thought process and he was oriented times four without anxiety.  The note from an August 2009 neurology consultation indicates that the appellant was there for complaints of memory loss that he felt went back ten years with no recent changes.  However, the appellant's daughter stated that there had been changes for the worse over the prior one to one-and-a-half years.  The appellant reported that he was still driving and that he had been getting lost while driving for a couple of years.  He admitted to spells of depression since his wife passed away in December 2008.  He described his mood otherwise as 'good' and denied suicidal and homicidal ideation.  He was noted to be able to do housework and to take care of his yard.  On the mini mental status testing the appellant scored 28/30, although he did exhibit some slight difficulty with word finding and with naming parts of objects.  The neurologist suspected some mild cognitive impairment (MCI).  The appellant declined neuropsychological testing.  An August 2009 Palliative Care consultation note (for chronic obstructive pulmonary disease (COPD)) indicated that the appellant had some confusion and short term memory loss.  He was described as still functional with no persistent depressed mood.  The appellant denied feeling hopeless.  On mental status examination, he was alert and demonstrated good insight.  The appellant was anxious.  He was oriented times three.  The assessment was that the appellant was not clinically depressed.  An October 2009 geriatric nursing assessment note states that the appellant was able to perform his activities of daily living independently.  He was also able to perform his instrumental activities of daily living independently.  A November neurology consultation note indicates that the appellant had a history of a possible problem with memory/mild cognitive impairment.  

In January 2010, the appellant was again seen for a neurology consultation; the neurologist noted that the appellant denied having any nightmares or hallucinations.  He admitted to depression and said that his mood was down.  The appellant reported memory problems but he denied suicidal and homicidal ideation.  The note from the March 2010 neurology consultation indicates that the appellant reported his memory and thinking to be about the same.  He felt that his mood was 'very good' currently.  In July 2010, the appellant again reported no change in his memory/thinking.  He denied depression and described his mood as 'pretty well'.  He said that he was driving and occasionally getting lost because he was unable to see signs well.  He denied suicidal and homicidal ideation.  The clinical assessment was MCI.  A September 2010 palliative care team note indicates that the appellant had depression which appeared to be somewhat resolved; he was noted to have MCI.  An October 2010 geriatric medicine note states that the appellant denied having any confusional spells.  The clinical assessment was MCI.  A December 2010 palliative care team note indicated that the appellant had been driving as of July 2010, although he got lost at times.  

Pursuant to the Board remand, the appellant underwent another VA psychological examination in September 2010; the examiner reviewed the appellant's claims file and medical records.  The appellant denied a history of psychiatric hospitalization or outpatient psychiatric treatment.  He said that he felt depressed on a monthly basis and described his depression as moderate to severe with no period of remission.  The appellant reported that his depression had gotten worse when his wife died and that it had slowly improved over time.  His appetite and sleep were said to be within normal limits.  The appellant stated that he took care of himself and the house during the day.  He was described as socially isolated and with no friends.  The appellant said that he had not enjoyed doing any handy work, volunteer work or going to church since the death of his wife.  The appellant denied having severe depression currently and said that he felt anxious at times.  The examiner noted that neurological examination in August 2009 had not revealed any significant memory impairment.  

On mental status examination, the appellant exhibited word finding difficulty that was moderately severe.  No impairment or disorganization of thinking or communication was evident.  There was no inappropriate behavior.  There were no abnormal thoughts or paranoia.  The appellant denied hallucinations, delusions, suicidal ideation and homicidal ideation.  The appellant was oriented times three.  He did not display any gross memory impairment and his short term memory loss was consistent with age-related cognitive decline.  The appellant's long term memory was intact.  No obsessive or ritualistic behaviors were reported.  The appellant denied having panic attacks and he did not demonstrate any illogical or irrelevant speech.  The appellant indicated that he felt depressed, anxious and worried at times.  He described his sleep as relatively good.  His impulse control was fair.  No other symptoms were reported.  The psychologist opined that no symptoms or signs of organic brain impairment or dementia were present.  The examiner rendered an Axis I diagnosis of dysthymic disorder and assigned a current GAF score of 60.  The examiner stated that the appellant had reduced reliability and productivity with symptoms of depression, anxiety, social isolation and some hopelessness.

In an addendum to the report that was issued in May 2011, the examining psychologist stated that the appellant had not worked since 1983.  The examining psychologist also stated that the appellant's GAF across the rating period from May 2007 onward was 55.

The medical evidence shows that the appellant's dysthymia symptomatology has been severe enough to result in social isolation, anxiety, depressed mood, some sleep impairment, some feelings of hopelessness, difficulty with concentration and problems with memory.  The appellant has reported losing his train of thought and he has reported difficulties with motivation and low energy levels.  He has also reported experiencing a severe panic attack once every three months and milder attacks in between.  On the other hand, the appellant has consistently denied suicidal and homicidal ideation; he has denied hallucinations and delusions and, at times, he has denied having panic attacks.  The appellant has never been clinically noted to be other than alert and oriented.  Repeat geriatric assessments have found him to be independent in both his activities of daily living and in his instrumental activities of daily living.  He was still driving as of July 2010.  There are findings of record that indicate the appellant has had depression that affected his ability to function effectively; that he has mild cognitive impairment; and that he is socially isolated without any friends.  These symptoms were severe enough that a GAF score of 55 was assigned by the VA psychologist who examined the appellant in September 2010.  These psychiatric symptoms more closely approximate the criteria for a 50 percent evaluation.

However, the appellant is not entitled to an evaluation in excess of a 50 percent schedular rating at any time.  The evidence of record does not indicate that he suffers from occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking or mood.  While the appellant has evidenced anxiety and depression, some reduction in concentration and short-term memory, some disturbances of motivation and mood, and some difficulty in establishing and maintaining effective social relationships, the evidence of record shows that the appellant has maintained his relationship with his children and he has regularly appeared for medical treatment without any serious complaints.  

Furthermore, the objective findings delineated in the appellant's VA outpatient medical treatment records and in the reports of the VA psychological examinations of record contain no evidence that the appellant's symptoms were ever so incapacitating as to result in total occupational and social impairment.  Nor has the appellant himself reported such incapacitation.  The evidence does not indicate that the appellant has ever demonstrated suicidal ideation or hallucinations.  There are no reports of any instance of violence towards people or animals.  The appellant has never presented with rage during treatment visits.  At all times, the appellant has been found to be alert and oriented and capable of expressing himself in a coherent and logical manner; he has retained good communication skills.  Despite some significant psychiatric symptoms, the appellant's speech and behavior have essentially been appropriate.  In addition, while the appellant has reported social isolation, he was able to maintain his marriage until his wife died at the end of 2008, and he has thereafter lived with a daughter without incident.  He has also been able to maintain his personal hygiene and other activities of daily living.  Therefore, the appellant's disability picture as a whole does not warrant a rating higher than a 50 percent evaluation pursuant to the applicable rating criteria beginning in May 2007.

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  As reflected in the decision above, the Board did not find variation in the appellant's dysthymia symptomatology or clinical findings that would warrant the assignment of any staged ratings for the psychiatric disability.  

In reaching this determination, the Board has given due consideration to the doctrine of resolving all doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), which requires that if the evidence preponderates in favor of the Veteran or is in relative equipoise, the claim must be allowed and that the claim may be denied only if the preponderance of the evidence is against the claim.  In light of the evidence of record and the above legal criteria, the Board finds that the appellant is not entitled to an evaluation in excess of a 50 percent, because the evidence of record does not demonstrate that the appellant experiences such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  In addition, the evidence of record does not demonstrate that the appellant experiences total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Thus, a rating higher than the currently assigned 50 percent evaluation is not warranted under the applicable rating criteria.  

Hence, the evidence supports no more than a schedular rating of 50 percent for the appellant's psychiatric disability.  The Rating Schedule does not provide a basis for an increased evaluation for that disability given the clinical findings in this case.  The preponderance of the evidence is against the claim for a rating in excess of 50 percent for the dysthymia disability.

Notwithstanding the above discussion, increased evaluations for the claimed disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints as they might be related to his capacity for employment, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

However, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning and there is no indication in the record that the average industrial impairment from the psychiatric disability would be in excess of that contemplated by the currently assigned 50 percent rating.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds no evidence that the dysthymia disability presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for the psychiatric disability, but the required manifestations have not been shown in this case.  The appellant has not offered any objective evidence of any symptoms due to the dysthymia disability on appeal that would render impractical the application of the regular schedular standards.  The various symptoms described by the appellant fit squarely within the criteria found in the relevant diagnostic codes for mental disorders.  In short, the rating criteria contemplate not only his symptoms but the severity of his dysthymia disability.  For these reasons, referral for extraschedular consideration is not warranted for the psychiatric disability.

The Board acknowledges that the appellant, in advancing this appeal, believes that his dysthymia disability has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board has carefully considered the appellant's contentions and arguments.  In this case, however, the competent medical evidence offering detailed descriptions of the psychiatric symptomatology and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for that disability.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of each one of the disability-related symptoms.  However, the appellant himself has stated in his October 2008 VA Form 9 that his symptoms met the criteria for a 50 percent rating and he has not reported symptomatology commensurate with any higher rating.  The preponderance of the most probative evidence does not support assignment of any higher rating than the currently assigned 50 percent evaluation for the psychiatric disability.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In fact, the RO's grant of the 50 percent evaluation had been based in part on the appellant's reports about his dysthymia symptoms.  He is not, however, competent to identify a specific level of disability according to the governing diagnostic codes.  See Espiritu, supra.  

Such competent evidence concerning the nature and extent of the manifestations of the dysthymia disability has been provided by the medical personnel who have examined the appellant during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment notes) directly address the criteria under which the manifestations of the appellant's psychiatric disability have been evaluated.  

The lay statements of record have been considered together with the probative medical evidence clinically evaluating the severity of the symptoms associated with the dysthymia disability.  The preponderance of the most probative evidence does not support assignment of any higher rating.  The findings needed for any higher evaluation are not currently demonstrated.  Because the preponderance of the evidence is against the dysthymia increased rating claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As reflected in the decision above, the Board has not found variation in the appellant's dysthymia symptomatology or clinical findings for the manifestations of that disability which would warrant the assignment of any staged rating, see Hart v. Mansfield, supra.  There has been no variation in the clinical manifestations for the psychiatric disability at any point.  Based upon the record, the Board finds that at no time during the claim/appellate period has the dysthymia disability on appeal been more disabling than as currently rated.
  
Finally, a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has held that TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the appellant argued only that he was entitled to a 50 percent evaluation.  See VA Form 9 submitted in October 2008.  Hence further consideration of TDIU is not warranted. 


ORDER

An evaluation in excess of 50 percent for the psychiatric disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


